Case: 4:20-cr-00763-RLW-SPM Doc. #: 4 Filed: 12/04/20 Page: 1 of 1 PageID #: 14

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )   No. 4:20-CR-00763 RLW SPM
                                                )
MICHELLE SERTH-STEIN,                           )
                                                )
                      Defendants.               )



                      GOVERNMENT'S ENTRY OF APPEARANCE


       COMES NOW, Jeffrey B. Jensen, United States Attorney for the Eastern District of

Missouri, and Lindsay McClure-Hartman, Assistant United States Attorney for said District, and

hereby enter their appearance on behalf of the United States.

                                           Respectfully submitted,

                                           JEFFREY B. JENSEN
                                           United States Attorney

                                            s/Lindsay McClure-Hartman
                                           LINDSAY MCCLURE-HARTMAN, #66070MO
                                           Assistant United States Attorney
                                           111 South 10th Street, Room 20.333
                                           St. Louis, Missouri 63102
                                           (314) 539-2200
